Case 8:20-cr-00048-MSS-TGW Document1 Filed 01/30/20 Page 1 of 6 PageID 1

FILED

UNITED STATES DISTRICT COURT “220 JAN 30. PH 3: 52
MIDDLE DISTRICT OF FLORIDA CLERK, US DISTRICT COURT

TAMPA DIVISION MIDDLE DISTRICT FLORIDA
TAMPA, FLORIDA

UNITED STATES OF AMERICA

v. CASE NO, 8:292°C" ae | ase
18 U.S.C. § 1343

CHRISTY A. STANLEY
INFORMATION
The United States Attorney charges:

COUNT ONE
(Wire Fraud)

Introduction

At all times material to this Information:

1. CHRISTY A. STANLEY, a resident of New Port Richey, in the
Middle District of Florida, and a licensed title agent, worked for a title company
(hereinafter “FTS”). STANLEY managed the company’s New Port Richey office
and served as a title closer for real estate transactions.

2. FTS maintained an escrow account at Valley National Bank for real
estate transactions handled by its New Port Richey office. STANLEY was
authorized to initiate, send, and receive wires of funds in connection with her

duties.
Case 8:20-cr-00048-MSS-TGW Document1 Filed 01/30/20 Page 2 of 6 PagelD 2

The Wire Fraud Scheme

3. Beginning on an unknown date, but at least as early as in or about
June 2018, and continuing thereafter, through and including at least in or about
October 2018, in the Middle District of Florida, the defendant,

CHRISTY A. STANLEY,
did knowingly and intentionally devise and intend to devise a scheme and artifice
to defraud and for obtaining money and property by means of materially false and
fraudulent pretenses, representations, and promises, utilizing transmissions by
means of wire and radio communication in interstate and foreign commerce of
any writings, signs, signals, and sounds.
Manner and Means of the Scheme

A. The manner and means by which the defendant sought to
accomplish the objects and purpose of the wire fraud scheme included, among
others, the following:

a. It was a part of the wire fraud scheme that the defendant
would and did enter into an online romantic relationship with another individual
using the name “Andrei Aurel,” who represented that he was living and working
outside of the United States and that he wanted to relocate to the United States to

be with the defendant.
Case 8:20-cr-00048-MSS-TGW Document1 Filed 01/30/20 Page 3 of 6 PagelD 3

b. It was a further part of the wire fraud scheme that the
defendant would and did agree to provide financial assistance to Andrei Aurel in
an effort to facilitate his relocation to the United States and thereby foster the
growth of the relationship.

c. It was a further part of the wire fraud scheme that the
defendant would and did make false and fraudulent use of her access and
authority to initiate and send wires from FTS’s escrow account to transfer funds
for the benefit of Andrei Aurel.

d. It was a further part of the wire fraud scheme that the
defendant would and did access FTS’s escrow account at Valley National Bank
and initiate wires destined for accounts in various names at other financial
institutions, in accordance with wiring instructions provided to the defendant by
Andrei Aurel.

e. It was a further part of the wire fraud scheme that the
defendant would and did transmit, via text messaging, to the owner and/or
another title closer in FTS’s Clearwater office, requests for approval of the wires
the defendant had initiated, which requests were in accordance with FTS’s
procedure for approving wires to be sent in connection with closings of real estate

transactions.
Case 8:20-cr-00048-MSS-TGW Document1 Filed 01/30/20 Page 4 of 6 PagelD 4

f. It was a further part of the wire fraud scheme that the
defendant would and did lead FTS’s owner and, more often, another title closer
to believe that the wires the defendant had initiated were legitimate and necessary
to close real estate transactions being handled by FTS’s New Port Richey office,
and would and did cause them to approve the wires in the Valley National Bank
online system.

g. It was a further part of the wire fraud scheme that the
defendant would and did cause Valley National Bank to wire funds from FTS’s
escrow account to accounts in various names at other financial institutions, in
accordance with wiring instructions provided to the defendant by Andrei Aurel.

h. It was a further part of the wire fraud scheme that when
confronted about the funds missing from FTS’s escrow account, the defendant
would and did make false and fraudulent misrepresentations to both her employer
and to law enforcement about the sources of the missing funds and her handling
of the funds in connection with a purported real estate deal in an effort to conceal
the true nature of her actions.

1. It was a further part of the wire fraud scheme that the
defendant would and did misrepresent, hide, and conceal, and cause to be
misrepresented, hidden, and concealed, the purpose of acts performed in

furtherance of the wire fraud scheme.
Case 8:20-cr-00048-MSS-TGW Document1 Filed 01/30/20 Page 5 of 6 PagelD 5

Execution of the Scheme
5. On or about the date set forth below, in the Middle District of
Florida and elsewhere, for the purpose of executing and attempting to execute the
aforesaid scheme and artifice to defraud, the defendant did cause to be
transmitted by means of wire communication in interstate commerce the
following:
On or about September 12, 2018, the defendant caused Valley National
Bank to transfer $35,000, via wire, from FTS’s escrow account to the BB&T
account ending in 1232 in the name of “Frank O. Nani.”
All in violation of 18 U.S.C. §§ 1343 and 2.
FORFEITURES
1. The allegations contained in Count One of this Information are
incorporated by reference for the purpose of alleging forfeitures pursuant to
18 U.S.C. §§ 981(a)(1)(C) and 982(a)(1), and 28 U.S.C. § 2461(c).
2. Upon conviction of a violation of 18 U.S.C. § 1343, the defendant,
CHRISTY A. STANLEY,
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and
28 U.S.C. § 2461(c), any property, real or personal, which constitutes or is

derived from proceeds traceable to the offense.
Case 8:20-cr-00048-MSS-TGW Document1 Filed 01/30/20 Page 6 of 6 PagelD 6

3. If any of the property described above, as a result of any act or

omission of the defendants:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third

party;

has been placed beyond the jurisdiction of the court;
has been substantially diminished in value; or

has been commingled with other property which cannot be
divided without difficulty;

the United States of America shall be entitled to forfeiture of substitute property

under the provisions of 21 U.S.C. § 853(p), as incorporated by 18 U.S.C.

§ 982(b)(1) and 28 U.S.C. § 2461(0).

MARIA CHAPA LOPEZ
United States Attorney

ay ce te Aegon (ale.

Rachelle DesVaux Bedke
Assistant United States Attorney

Deputy Chief, Efonomit Crimes Section

   

 

 
